Citation Nr: 0026409	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  00-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original evaluation greater than 30 
percent for a disability characterized as prosthesis of the 
left knee with a history of arthritis.  

2.  Entitlement to an original evaluation greater than 10 
percent for degenerative arthritis of the cervical spine.  

3.  Entitlement to an effective date earlier than April 18, 
2000 for the assignment of a 10 percent evaluation for 
degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.  

This matter comes to the Board of Veterans' Appeals on appeal 
from rating actions, dated December 1999 and June 2000, of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO), whereby the benefits sought on appeal 
were denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  A left knee disability is manifested primarily by some 
painful motion, weakness, tenderness, and redness.

3.  A cervical spine degenerative disease disability is 
manifested primarily by subjective complaints of pain.  

4.  Satisfaction of the diagnostic criteria for a 10 percent 
rating of a cervical spine disability is shown on January 15, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 5055, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (1999).



2.  The criteria for an increased original evaluation for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Code 5003, 5287, 5290, 5293 (1999).

3.  The criteria for assignment of an effective date of 
January 15, 1999, for the award of a 10 percent rating for a 
cervical spine disability, are met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400, 4.71a, Diagnostic Code 5290 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the statement of the case and 
supplemental statements of the case not as claims for an 
"increased" disability rating but rather as "Evaluation 
of" the service-connected disabilities.  More importantly, 
as noted above, the RO provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned for his service-
connected condition.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that the evidence most contemporaneous with the 
original adjudication of his claim will be most probative of 
the matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate, and to the earlier effective date 
issue.



I.  Entitlement to an original evaluation greater than 30 
percent for a disability characterized as prosthesis of the 
left knee with a history of arthritis.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  He has not alleged that 
any records of probative value which are not already 
associated with his claims folder are available and should be 
obtained by the RO, other than Social Security Administration 
medical records, which were requested by the RO, and are no 
longer available.  As the veteran has repeatedly submitted 
the SSA records in his possession, we find that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
with regard to this claim has been satisfied, and that 
sufficient evidence is of record to properly decide this 
claim.

In a Board decision dated November 1999, service connection 
for a "prosthesis of the left knee with [a] history of 
arthritis" was established.  The RO subsequently assigned a 
30 percent evaluation in a November 1999 decision, effective 
from March 1997.  The veteran disagreed, and this appeal 
ensued  

The severity of a knee replacement (prosthesis) disability is 
ascertained, for VA rating purposes, by application of rating 
criteria set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, §4.119 (1999) (hereinafter 
Schedule).  These criteria are based on the average 
impairment of earning capacity, 38 U.S.C.A. § 1155 (West 
1991), and are set forth under separate diagnostic codes 
identifying various disabilities.  38 C.F.R., Part 4 (1999).  
The criteria for rating knee replacements are presented under 
Diagnostic Code 5505.

Diagnostic Code 5055 evaluates residuals of knee replacement.  
For one year following the implantation of prosthesis, a 100 
percent evaluation will be assigned.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity contemplates a 60 percent evaluation.  
Intermediate degrees of residual weakness, pain or limitation 
of motion are rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum rating assignable is 30 percent.

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; limitation of flexion and extension under Diagnostic 
Codes 5260 and 5261, respectively; and for impairment of the 
tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

Our review of the claims folder shows that service connection 
for "prosthesis of the left knee with [a] history of 
arthritis" was established in the December 1999 BVA 
decision.  That decision noted that the veteran had suffered 
a left knee contusion in service, and that the medical 
evidence showed that it was as likely as not that the 
veteran's in-service injury contributed to the degenerative 
joint disease [DJD] of the left knee.  The decision also 
noted that the veteran underwent a total knee replacement in 
1995, subsequent to a work accident, and a history of knee 
procedures.  In a December 1999 rating decision (RD), the RO 
then established a 30 percent evaluation, effective from 
March 1997.  

The recent evidence shows that a report of a February 1997 VA 
examination (VAE) reveals that the veteran was diagnosed with 
"status post left knee surgery (1961, arthroscopic in 1987, 
1988 and 1991), and total knee replacement for degenerative 
arthritis."  The examiner noted that the veteran had 
difficulty walking because of a limp due to both knees having 
pain, that there were multiple scars from "all possible 
joint surgeries", and that "all of the above joints have 
some limited movement and are obviously quite painful."

A September 1999 VAE shows that there was objective evidence 
of painful motion, instability, weakness, tenderness, 
redness, and guarding of movement, especially in the "right 
shoulder, left elbow and knee."  There was no edema, 
effusion, heat, or abnormal movement.  His gait was described 
as good.  His range of motion of the left knee showed flexion 
to 90 degrees, extension to zero degrees, and the examiner 
noted that stability was good.  The examiner also indicated 
that the veteran did report periods of flare-ups that were 
precipitated with increased movement and cold weather, and 
determined that there was 10 percent additional functional 
impairment during these flare-ups.  

The addendum to the September 1999 VAE, dated October 1999, 
shows that the veteran's c-file was reviewed, and that the 
veteran does use a cane "because of his left knee 
disability".  

First, we note that the veteran was service-connected 
effective from March 1997, and that he had a total knee 
replacement in 1995.  Thus, a 100 percent evaluation for the 
period from 1995-1996 is not warranted under Diagnostic Code 
5055.  

Diagnostic Code 5055 provides that intermediate degrees of 
residual weakness, pain or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
rating assignable is 30 percent, and chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity contemplates a 60 percent evaluation.  

There is no evidence showing ankylosis of flexion limited at 
an angle of 45 degrees or more, between 20 and 45 degrees, 
between 10 and 20 degrees; or a favorable angle in full 
extension or in slight flexion between zero and 10 degrees so 
that evaluations under Diagnostic Code 5256 apply.  In 
addition, extension of the left knee to zero degrees was 
found, and Diagnostic Code 5261 first contemplates a 
compensable 10 percent evaluation where extension is limited 
to 10 degrees.  Finally, there is no medical evidence showing 
impairment of the tibia or fibula, so that evaluations under 
Diagnostic Code 5262 are warranted.  

The evidence also does not show that recurrent lateral 
subluxation or lateral instability is shown, so that a 
separate evaluation under Diagnostic Code 5257 is warranted.  
Specifically, we note that although the examiner noted 
instability in a list of findings, pertaining to numerous 
joints, in the September 1999 VAE report, it was later found 
on objective examination that the veteran's stability was 
"good", and, on specific examination of the left knee, that 
no abnormal movement was noted.  Importantly, the rest of the 
clinical evidence is devoid of findings of lateral 
instability.  Thus, we find as a matter of fact that a 
recurrent subluxation or lateral instability disability is 
not shown.  

The evidence also does not show that a semilunar cartilage 
disorder has been assessed or otherwise diagnosed, so that 
evaluations under Diagnostic Codes 5258 or 5259 are 
established.  

The record does show limitation of flexion to 90 degrees.  
However, a noncompensable rating is assigned under Diagnostic 
Code 5260 when flexion is limited to 60 degrees.  Flexion 
must be limited to 45 degrees before a 10 percent evaluation 
is assigned.  

Although the medical evidence does show some objective 
evidence of painful motion, weakness, tenderness, redness, 
and guarding of movement, it does not show chronic residuals 
consisting of severe painful motion or severe weakness, so 
that a 60 percent evaluation may be assigned under Diagnostic 
Code 5055.  In fact, the veteran's gait was specifically 
evaluated as good, his stability was good, and there was no 
edema, effusion, heat, or abnormal movement.  Although during 
flare-ups,  there was a 10 percent additional functional 
impairment, 38 C.F.R. § 4.40, 4.45 (1999), the clinical 
evidence shows only that his range of motion was not limited 
to a compensable degree, there was no ankylosis, subluxation 
or lateral instability, no dislocated cartilage disability or 
disability of the tibia or fibula.  

However, that does not end the inquiry here.  

As indicated above, service connection was established for a 
disability characterized as "prosthesis of the left knee 
with a history of arthritis" in a December 1999 BVA 
decision.  As indicated above, only some painful motion, 
weakness, tenderness, redness, and guarding of movement is 
shown.  However, although the veteran's left knee disability 
is not 30 percent disabling under Diagnostic Codes 5256, 5261 
or 5262, the minimum rating assignable for his service-
connected prosthesis disability is 30 percent under 
Diagnostic Code 5055. Thus a 30 percent rating instead of the 
10 percent evaluation otherwise shown is assigned  

We also note that scars from previous left knee surgeries 
were reported during his February 1997 VAE.  However, as the 
medical evidence does not show that these scars were 
disfiguring of the head or neck (Diagnostic Code 7800), scars 
related to burns (Diagnostic Codes 7801 and 7802), that they 
were superficial and poorly nourished with repeated 
ulceration (Diagnostic Code 7803), that they were 
superficial, tender and painful on objective demonstration 
(Diagnostic Code 7804) or that they caused limitation of 
function of a part (Diagnostic Code 7805), no further action 
on this question is warranted.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  


II.  Entitlement to an increased original evaluation for a 
cervical spine disability, and to an effective date earlier 
than April 18, 2000 for the assignment of a 10 percent 
evaluation.

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that the evidence most contemporaneous with the 
original adjudication of his claim will be most probative of 
the matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate.  We note in this regard that the RO 
assigned a specific date, April 18, 2000, for the assignment 
of an increase to 10 percent for the veteran's cervical spine 
disorder.  

The veteran's service medical records (SMRs) show that he was 
seen in the emergency room after striking his head in a 
football game in October 1962.  The veteran submitted his 
claim on March 6, 1997.  Service connection for a cervical 
spine disability was established in a December 1999 BVA 
decision.  A December 1999 RD assigned a zero percent 
evaluation for a cervical spine disability, effective from 
March 1997.  As indicated above, the veteran contends that a 
greater rating is warranted.  Subsequently, a rating action 
dated June 2000 established a 10 percent evaluation. 

The severity of a cervical spine disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1999) (hereinafter Schedule).  These criteria are 
based on the average impairment of earning capacity, 38 
U.S.C.A. § 1155 (West 1991), and utilize separate diagnostic 
codes to identify the various disabilities.  

Diagnostic Code 5003 evaluates degenerative arthritis.  Those 
provisions stipulate that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
of the joints involved, in this case, under Diagnostic Code 
5290.  When the limitation of motion is noncompensable, a 
rating of 10 percent for each major joint or group of minor 
joints is to be combined, and that limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Ankylosis of the cervical spine is evaluated under Diagnostic 
Code 5287 as either unfavorable, for which a 40 percent 
disability rating is assigned, or as favorable, for which a 
30 percent rating is assigned.  Limitation of motion of the 
cervical spine is evaluated under Diagnostic Code 5290 as 10 
percent disabling for a slight disability, 20 percent 
disabling for a moderate disability, or 30 percent disabling 
for a severe disability.  Intervertebral disc syndrome is 
evaluated under Diagnostic Code 5293.  

The medical evidence of record includes a musculoskeletal 
disability examination dated May 1996.  In that report, the 
examiner noted that medical reports were presented to him, 
and that a cervical spine AP and lateral x-ray exams, dated 
December 1992, were noted to be normal.  

An October 1996 letter from the veteran's private physician 
notes that the veteran carried a diagnosis of DJD of all 
extremities.  

The report of a February 1997 VA examination (VAE) shows that 
his head and neck were clinically evaluated as "negative".  

An MRI report, dated January 1999, shows that the veteran's 
history included radiculopathy with right lower neck pain, 
pain, strength loss, and paresthesia of both 

right and left distal arms.  The impression was central disc 
protrusion focally at C6-7, causing mild cord molding.  A 
February 1999 letter from the veteran's private physician 
shows that it was quite possible that the in-service injury 
was related to his arthritic changes.  

A VAE report dated April 18, 2000 is also of record and shows 
a diagnosis of degenerative joint disease of the cervical 
spine with loss of function due to pain, confirmed by x-ray.  
The examiner noted that the range of motion of the cervical 
spine was right flexion to 32 degrees, left flexion 50 
degrees, forward flexion 50 degrees, and backward extension 
26 degrees.  The examiner noted that the motion stops when 
pain begins and that there was evidence of painful motion, 
spasm, weakness and tenderness.  The report of an x-ray 
examination of the same date shows mild discogenic 
degenerative changes at C5-6 without acute fracture or 
dislocation.  The report of an April 28, 2000 VAE lists an 
impression of chronic neck pain secondary to degenerative 
joint disease of the cervical spine.  

A.  Effective date earlier than April 18, 2000 for the 
assignment of a 10 percent evaluation.

The Board finds that the claim for an effective date prior to 
April 18, 2000 is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, that this claim 
is plausible.  The veteran has not alleged that any records 
of probative value that may be obtained, and which are not 
already associated with his claims folder, are available, 
other than Social Security Administration medical records, 
which were requested by the RO, and are no longer available.  
As the veteran has repeatedly submitted the SSA records in 
his possession, we find that the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), with regard to this 
claim has been satisfied, and that sufficient evidence is of 
record to properly decide this claim. 

As indicated above, the veteran claims that an effective date 
earlier than April 18, 2000 is warranted.  After a review of 
the record, we find that the evidence supports his 
contentions, with respect to an assignment date of January 
15, 1999.

Under the laws and regulations governing the assignment of 
effective dates for the award of compensation, if the claim 
is received within one year of the date that it is factually 
ascertainable that an increase is warranted, the date that it 
is factually ascertainable is the appropriate date; if the 
claim is received more than one year after that date, the 
date of receipt of claim is the appropriate date.  38 C.F.R. 
§ 3.400 (1999).

Again, the veteran submitted his claim for a cervical spine 
disorder in March 1997, service connection was established in 
a December 1999 BVA decision, and a 10 percent evaluation was 
assigned in a June 2000 RD, effective as of April 18, 2000.  

The question that must now be addressed by the Board is 
whether it is factually ascertainable, based on a review of 
all the evidence, that an increase in degenerative disease of 
the cervical spine occurred prior to April 18, 2000.  See 
VAOPGCPREC 12-98.

The musculoskeletal disability determination, dated May 1996, 
noted that cervical spine AP and lateral x-ray examinations, 
dated December 1992, were reportedly normal.  Although the 
October 1996 letter from the veteran's private physician 
notes that the veteran carried a diagnosis of DJD of all 
extremities, this evidence does not report on the veteran's 
cervical spine.  The report of a February 1997 VA examination 
(VAE) shows that his head and neck were clinically evaluated 
as "negative".

However, an MRI report, dated January 15, 1999, shows that 
the veteran's history included radiculopathy with right lower 
neck pain... .  The impression was central disc protrusion 
focally at C6-7, causing mild cord molding.  A February 1999 
letter from the veteran's private physician shows that it was 
quite possible that the in-service injury was related to his 
arthritic changes.

This evidence shows that the veteran complained of right 
lower neck pain and that his subjective complaints were 
substantiated by objective clinical evidence.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Thus, after a review of 
the evidence, we determine that, to afford the veteran the 
benefit of every doubt, 38 C.F.R. § 4.3, the assignment of 
January 15, 1999 as the effective date for the assignment of 
a 10 percent evaluation for a degenerative disease of the 
cervical spine is warranted.  However, we also determine that 
an earlier effective date is not warranted.  That is, 
although the veteran was treated on January 15, 1999, the 
medical evidence does not show that he had compensable 
manifestations of  a cervical spine disorder prior to that 
date.  

Therefore, as the evidence shows only that it was factually 
ascertainable that the veteran's compensable evaluation was 
warranted as of January 15, 1999, the claim for an effective 
date of January 15, 1999 for a 10 percent evaluation of a 
cervical spine disability is established.  

B.  Increased original rating.  

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  He has not alleged that 
any records of probative value which are not already 
associated with his claims folder are available and should be 
obtained by the RO, other than Social Security Administration 
medical records, which were requested by the RO, and are no 
longer available.  As the veteran has repeatedly submitted 
the SSA records in his possession, we find that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
with regard to this claim has been satisfied, and that 
sufficient evidence is of record to properly decide this 
claim. 

Noting that the evidence most contemporaneous with the 
original adjudication of his claim will be most probative of 
the matter to be decided, Fenderson, 12 Vet. App. at 126, we 
determine that an original evaluation greater than zero 
percent for a cervical spine disability is not shown as of 
March 1997.  

First, neither ankylosis of the cervical spine or 
intervertebral disc syndrome is shown, so that evaluations 
under Diagnostic Codes 5287 or 5293 are not warranted.  And, 
even if the veteran had intervertebral disc syndrome, neither 
the 2000 musculoskeletal or neurological examinations 
attributed any neurological dysfunction to disc disease.  

Additionally, although some very slight limitation of motion 
may have been shown in the April 2000 VAE report, moderate or 
severe limitation of motion of the cervical spine is not 
shown, so that a rating greater than 10 percent was warranted 
under Diagnostic Code 5290. 

Second, there was no clinical evidence of cervical spine 
disease until January 1999.  Although an October 1996 letter 
from the veteran's private physician notes that the veteran 
carried a diagnosis of DJD of all extremities, the medical 
evidence does not show that a cervical spine disorder was 
manifested at that time.  Specifically we note that the 
February 1997 VAE report showed that his head and neck were 
clinically evaluated as "negative".  

Additionally, with respect to whether a "staged rating" is 
appropriate in this case, we determine that an evaluation 
greater than 10 percent for a cervical spine disorder is not 
shown.  

We note that, as decided above, the date when it is first 
factually ascertainable that a 10 percent evaluation was 
warranted was shown to be January 15, 1999.  However, our 
review of the medical evidence does not show that a greater 
rating is warranted.  

First, although the VAE reports dated April 18, 2000 and 
April 28, 2000 may further substantiate the veteran's 
subjective complaints ("degenerative joint disease of the 
cervical spine with loss of function due to pain, confirmed 
by x-ray", and "chronic neck pain secondary to degenerative 
joint disease of the cervical spine"), the clinical evidence 
does not show that an evaluation greater than 10 percent is 
warranted.  

Again, the evidence does not show either ankylosis of the 
cervical spine or intervertebral disc syndrome, so that 
evaluations under Diagnostic Codes 5287 or 5293 are 
warranted.  

With respect to the veteran's range of motion of his cervical 
spine, we note that moderate or severe limitation of motion 
is simply not shown, so that a 20 or 30 percent evaluation 
could be assigned under Diagnostic Code 5290.  Specifically, 
the report of an x-ray examination of April 18, 2000 shows 
mild discogenic degenerative changes at C5-6 without acute 
fracture or dislocation.  There is no clinical evidence 
showing that the veteran's degenerative disease of the 
cervical spine is more than slight in nature, at any time.  
See also 38 C.F.R. § 4.14 (1999).  

Thus, the medical evidence of record does not show that a 
compensable rating is warranted as of March 1997, or that a 
rating greater than 10 percent is warranted at any time 
subsequent to January 15, 1999.  Therefore, as the 
preponderance of the evidence is against the claim for an 
increased original evaluation, it must be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  



ORDER

1.  Entitlement to an original evaluation greater than 30 
percent for a disability characterized as prosthesis of the 
left knee with a history of arthritis is denied.  

2.  Entitlement to an increased original evaluation for 
degenerative arthritis of the cervical spine is denied.  

3.  Entitlement to an effective date of January 15, 1999, for 
the award of a 10 percent evaluation of degenerative 
arthritis of the cervical spine is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

